an & Ww NN

oO Oo sD DBD

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00577-MMD-CLB Document4 Filed 11/26/19 Page 1 of 3

Adam Hosmer-Henner, Esq. (NSBN 12779) /
Philip Mannelly, Esq. (NSBN 14236) - “
Chelsea Latino, Esq. (NSBN 14227) VV _ FILED RECEIVED

McDONALD CARANO LLP ~—— ENTERED SERVED ON
100 W. Liberty Street, Tenth Floor COUNSEL/PARTIES OF RECORD
Reno, NV 89501
(775) 788-2000 a
ahosmerhenner@mcdonaldcarano.com NOV 26 213
pmannelly@mcedonaldcarano.com

clatino@mcdonaldcarano.com CLERK US DISTRICT COURT

Maggie McLetchie (NSBN 10931) BY. DISTRICT OF NEVADA
Alina Shell, Esq. (NSBN 11711)

McLETCHIE LAW

701 E. Bridger Ave., Suite 520

Las Vegas, NV 89101

(702) 728-5300

maggie@nvlitigation.com

alina@nvlitigation.com

 

 

 

 

 

 

 

 

 

—- DEPUTY

Attorneys for Marty Scott Fitzgerald, Elizabeth Carley,
Budd Reese, Donald Savage, Ronald Mulder,

Howard White, Cari Olsen, Scott Bedard,

Stephen Ciolino and Mitchell Fields, individually and on
behalf of a class of similarly situated persons

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
RRARES
IN RE: HCV PRISON LITIGATION Case No: 3:19-cv-00577-MMD-CLB
STIPULATION AND ORDER FOR
This document relates to: EXTENSION OF TIME TO FILE
AMENDED CLASS ACTION COMPLAINT

ALL ACTIONS AND MOTION TO CERTIFY
(First Request)

 

Pursuant to Local Rules IA 6-1 and 6-2, and Local Rule 7-1, Plaintiffs and Defendants in

all actions consolidated into the above-captioned lead case, through their undersigned counsel,

hereby agree and stipulate as follows:

1. The Court’s October 9, 2019 Pre-Trial Order #1 consolidated the cases identified

in Attachment 1 of the pretrial order “for the purpose of discovery and pretrial matters related to

the issues regarding the adoption, implementation, amendment, and appropriateness of [Medical

Directive] 219 (in all its iterations) and the treatment protocols established by the policy for

 
So CO ND HW B® WH BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00577-MMD-CLB Document 4 Filed 11/26/19 Page 2 of 3

inmates diagnosed with HCV.” [ECF 1]

2, An initial case conference was held in the lead case on October 21, 2019.

3. AS a result of that conference, the Court ordered that Plaintiffs file an amended
class action complaint and motion to certify no later than the close of business on Monday,
December 2, 2019. [ECF 2]

4, The Court further ordered that a status conference is set for Tuesday, December 3,
2019 at 10:00 a.m.

5. Following the initial case conference, on November 15, 2019, the Nevada
Department of Corrections revised Medical Directive 219 and the treatment protocols established
by the policy for inmates diagnosed with HCV.

6. As a result of these revisions, Plaintiffs’ counsel requires additional time to prepare
and revise the amended class action complaint and motion to certify,

7. The parties therefore request that Plaintiffs? deadline to file the amended class
action complaint and motion to certify be extended from December 2, 2019 to December 9, 2019.

8, The parties are still available for the December 3, 2019 status conference.

///
///
///
///
///
///
///
///
///
///
///
///
/T/

 
oO 82 SID HW KR WH Bp

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00577-MMD-CLB Document 4 Filed 11/26/19 Page 3 of 3

9. This request is not made for purposes of delay.

IT IS SO STIPULATED.

Dated: November 26, 2019.
McDONALD CARANO LLP

/s/ Chelsea Latino
Adam Hosmer-Henner, Esq. (NSBN 12779)
Philp Mannelly, Esq. (NSBN 14236)
Chelsea Latino, Esq. (NSBN 14227)
100 W. Liberty Street, Tenth Floor
Reno, NV 89501
(775) 788-2000
ahosmerhenner@mcdonaldcarano.com
pmannelly@mcdonaldcarano.com
clatino@medonaldcarano.com

Maggie McLetchie, Esq. (NSBN 10931)
Alina Shell, Esq. (NSBN 1171 1)
McCLETCHIE LAW

701 E. Bridger Ave., Suite 520

Las Vegas, NV 89101

(702) 728-5300
maggie@nvlitigation.com
alina@nvlitigation.com

Attorneys for Marty Scott F. itzgerald,
Elizabeth Carley, Budd Reese, Donald
Savage, Ronald Mulder, Howard White, Carl
Olsen, Scott Bedard, Stephen Ciolino and
Mitchell Fields

Dated: November 26, 2019.
AARON D. FORD, Attorney General

/s/ Douglas R. Rands
Douglas R. Rands
100 N. Carson Street
Carson City, Nevada 89701
(775) 684-1150
drands@ag.nv.gov

D. Randall Gilmer

555 E. Washington St., Ste. 2600
Las Vegas, Nevada 89101

(702) 486-3774
drgilmer@ag.nv.gov

Attorneys for Defendants

ORDER

IT IS SO ORDERED.

-

 

pate: _{ | / Ae| , 2019,

 

 
